 


109 HR 2729 IH: Ensuring Access to Emergency Rooms Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2729 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Shadegg introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to protect certain health care providers against legal liability for providing emergency and related care to uninsured individuals. 
 
 
1.Short titleThis Act may be cited as the Ensuring Access to Emergency Rooms Act of 2005. 
2.Constitutional authorityThe constitutional authority upon which this Act rests is the power of the Congress to provide for the general welfare, to regulate commerce, and to make all laws which shall be necessary and proper for carrying into execution Federal powers, as enumerated in section 8 of article I of the Constitution of the United States. 
3.Protection against legal liability for emergency and related services furnished to uninsured individualsSection 224(g) of the Public Health Service Act (42 U.S.C. 233(g)) is amended— 
(1)in paragraph (4), by striking An entity and inserting in lieu thereof Subject to paragraph (6), an entity; and 
(2)by adding at the end the following: 
 
(6) 
(A)For purposes of this section— 
(i)an entity described in subparagraph (B) shall be considered to be an entity described in paragraph (4); and 
(ii)the provisions of this section shall apply to an entity described in subparagraph (B) in the same manner as such provisions apply to an entity described in paragraph (4), except that— 
(I)notwithstanding paragraph (1)(B), the deeming of any entity described in subparagraph (B), or of an officer, governing board member, employee, or contractor of such an entity, to be an employee of the Public Health Service for purposes of this section shall apply only with respect to items and services that are furnished to an uninsured individual (as defined in subparagraph (C)) pursuant to section 1867 of the Social Security Act and to post-stabilization services (as defined in subparagraph (D)) furnished to such an individual; 
(II)nothing in paragraph (1)(D) shall be construed as preventing a physician or physician group described in subparagraph (B)(ii) from making the application referred to in such paragraph or as conditioning the deeming of a physician or physician group that makes such an application upon receipt by the Secretary of an application from the hospital or emergency department that employs or contracts with the physician or group; 
(III)notwithstanding paragraph (3), this paragraph shall apply only with respect to causes of action arising from acts or omissions that occur on or after January 1, 2004; 
(IV)paragraph (5) shall not apply to a physician or physician group described in subparagraph (B)(ii); 
(V)the Attorney General, in consultation with the Secretary, shall make separate estimates under subsection (k)(1) with respect to entities described in subparagraph (B) and entities described in paragraph (4) (other than those described in subparagraph (B)), and the Secretary shall establish separate funds under subsection (k)(2) with respect to such groups of entities, and any appropriations under this subsection for entities described in subparagraph (B) shall be separate from the amounts authorized by subsection (k)(2); 
(VI)notwithstanding subsection (k)(2), the amount of the fund established by the Secretary under such subsection with respect to entities described in subparagraph (B) may exceed a total of $10,000,000 for a fiscal year; and 
(VII)subsection (m) shall not apply to entities described in subparagraph (B). 
(B)An entity described in this subparagraph is— 
(i)a hospital or an emergency department to which section 1867 of the Social Security Act applies; and 
(ii)a physician or physician group that is employed by, or under contract with, such hospital or department to furnish items and services to individuals under such section. 
(C)For purposes of this paragraph, the term uninsured individual means an individual who, at the time treatment is provided by an entity described in subparagraph (B) for purposes of complying with section 1867 of the Social Security Act— 
(i)does not have coverage under— 
(I)a group health plan (as defined in section 2791(a)(1)); 
(II)part A or B of title XVIII of the Social Security Act; or 
(III)a State plan under title XIX of such Act; and 
(ii)does not have health insurance coverage (as defined in section 2791(b)(1)) from any other source. 
(D)For purposes of this paragraph, the term post-stabilization services means, with respect to an individual who has been treated by an entity described in subparagraph (B) for purposes of complying with section 1867 of the Social Security Act, services that are— 
(i)related to the condition that was so treated; and 
(ii)provided after the individual is stabilized in order to maintain the stabilized condition or to improve or resolve the individual’s condition. 
(E) 
(i)Nothing in this paragraph (or in any other provision of this section as such provision applies to entities described in subparagraph (B) by operation of subparagraph (A)) shall be construed as authorizing or requiring the Secretary to make payments to such entities, the budget authority for which is not provided in advance by appropriation Acts. 
(ii)The Secretary shall limit the total amount of payments under this paragraph for a fiscal year to the total amount appropriated in advance by appropriation Acts for such purpose for such fiscal year. If the total amount of payments that would otherwise be made under this paragraph for a fiscal year exceeds such total amount appropriated, the Secretary shall take such steps as may be necessary to ensure that the total amount of payments under this paragraph for such fiscal year does not exceed such total amount appropriated.. 
 
